Citation Nr: 1631583	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-27 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post traumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a headache disability. 

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include nightmare disorder and depressive disorder. 

5.  Entitlement to service connection for a psychotic disorder, to include schizophrenia.

6   Entitlement to service connection for a headache disability.

7.  Entitlement to service connection for glaucoma, to include as caused by exposure to herbicides and chlorquine. 

8.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease and degenerative osteoarthritis of the cervical spine with right shoulder/chronic trapezius pain. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1965 to March 1969.  

This case comes before the Board of Veterans' Appeals (the Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for PTSD has been recharacterized to reflect the separate issues of service connection for PTSD, a psychotic disorder to include schizophrenia, and an acquired psychiatric disorder to include depressive disorder and nightmare disorder, as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).


When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU).  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Id. at 453-54.  In this case, there is no evidence of record that the Veteran was unable to obtain or maintain substantially gainful employment solely due to his service-connected disabilities.  Therefore, the issue of entitlement to TDIU has not been raised by the record.

The issues of entitlement to service connection for glaucoma, entitlement to service connection for a psychotic disorder, and entitlement to a disability rating in excess of 10 percent for degenerative disc disease and degenerative osteoarthritis of the cervical spine with right shoulder/chronic trapezius pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2009, a rating decision denied entitlement to service connection for PTSD.  The Veteran did not appeal the rating decision and new and material evidence was not received during the one year appeal period following the decision. 

2.  The evidence received since the May 2009 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.  

3.  In October 1970, a rating decision denied entitlement to service connection for a headache disability.  The Veteran did not appeal the rating decision and new and material evidence was not received during the one year appeal period following the decision. 

4.  The evidence received since the October 1970 rating decision is new and raises a reasonable probability of substantiating the claim of entitlement to service connection for a headache disability.  

5.  The weight of competent evidence of record does not demonstrate that the Veteran had a diagnosis of PTSD sufficient for VA compensation purposes. 

6.  The Veteran's nightmare disorder is related to service.

7.  The Veteran's depressive disorder is not etiologically related to service. 

8.  The preponderance of the competent evidence of record does not demonstrate that the Veteran has a diagnosis of a headache disability during the pendency of his claim. 


CONCLUSIONS OF LAW

1.  The May 2009 rating decision to deny service connection for PTSD is final.  38 U.S.C.A. § 7105) (West 1991); 38 C.F.R. § 20.1100 (2009). 

2.  New and material evidence has been received, thus, the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108,  7105(c) (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The October 1970 rating decision to deny service connection for a headache disability is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§  3.104, 19.118, 19,153 (1970)

4.  New and material evidence has been received, thus, the claim of entitlement to service connection for a headache disability is reopened.  38 U.S.C.A. §§ 5108,  7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for establishing entitlement to service connection for PTSD are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for a nightmare disorder have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

7.  The criteria for establishing entitlement to service connection for depressive disorder are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

8.  The criteria for establishing entitlement to service connection for a headache disability are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) with respect to the claims for service connection for PTSD, an acquired psychiatric disorder, and a headache disability.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter from VA dated October 2010 notified the Veteran of how to substantiate a service connection claims.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, the Veteran's service treatment records, service personnel records, private treatment records, Social Security Disability records, and VA medical records have been associated with his claims file.  The Veteran has not identified any additional relevant records. 

The Board observes that the Veteran was afforded multiple VA examinations to assess the nature and relationship of the Veteran's disabilities in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In July 2011, a VA examination for PTSD was performed.  The examiner reviewed the Veteran's claims file and conducted an in person examination.  The conclusions and opinion expressed, with regard to the issue of PTSD, in the report is supported by the evidence of record.  Additionally, in May 2014, the Veteran underwent another VA examination to evaluation his claim of PTSD and other psychiatric disorders.  This examiner also reviewed the Veteran's claims file and conducted an in person examination.  The medical opinions expressed in the examiner's report are supported by the evidence of the record and are logically sound.  The Veteran also had a VA examination to evaluate his headache disability in May 2014.  The examiner reviewed the claims file and conducted an in-person examination.  The medical opinion is supported by sound reasoning and the evidence of record.  The Board finds that there is sufficient evidence to decide the claims for service connection for PTSD, an acquired psychiatric disorder, and a headache disability.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

The Veteran did not request a hearing before a Veteran's Law Judge.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Accordingly, the Board will proceed to a decision as to the claims.

The Board also notes sufficient evidence is of record to grant the claim for service connection for a nightmare disorder.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.


Petitions to Reopen

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last, final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

PTSD

In January 2003, VA received the Veteran's original claim for entitlement for service connection for PTSD.  The claim was denied in July 2003 because the evidence of record did not establish a diagnosis of PTSD that met the diagnostic criteria required for VA compensation.  The RO reviewed the Veteran's service treatment records, service personnel records, VA treatment records from the St. Louis VA Medical Center (VAMC), and a VA examination from August 1970.  The Veteran filed a notice of disagreement (NOD) in September 2003.  A supplemental statement of the case (SOC) was issued in October 2005.  The SOC considered the additional VAMC treatment records, Social Security records, the Veteran's testimony, and the 1968 Operational Summer Operational Report for the 352nd Army Security Agency Company.  The Veteran submitted additional medical evidence and a supplemental statement of the case (SSOC) were issued in November 2005.  The claim remained denied.  The Veteran perfected an appeal.  In December 2007, the Board denied the Veteran's claim.  The Veteran did not appeal the decision.  He also did not assert there was clear and unmistakable error in the decision.  Therefore, the decision became final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2007)

In February 2009, the Veteran requested that his PTSD claim be reopened.  The RO considered additional treatment records from the St. Louis VAMC.  In May 2009, the RO issued a rating decision denying reopening the claim for PTSD because there was not new and material evidence.  The Veteran did not appeal the decision and new and material evidence was not received within the one-year appeal period.  He also did not assert that there was clear and unmistakable error in the decision.  Therefore the decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

In September 2010, the Veteran requested that his PTSD claim be reopened.  In August 2011, the RO denied reopening the PTSD claim because there was not new and material evidence.  The Veteran filed a NOD in September 2011.  In May 2014, a SOC was issued.  The RO reopened the claim due to a change in regulations and the way the Veteran's service in an area of hostile military activity was characterized under the changed regulation.  The SOC denied the claim for service connection, however, because the Veteran's symptoms did not meet the diagnostic criteria necessary to receive VA benefits.  The Veteran perfected an appeal in June 2014. 

Since the May 2009 rating decision, the Veteran has provided additional treatment records that include treatment from the St. Louis VAMC for PTSD in February 2008 that were not previously considered.  Additionally, in July 2010, VA amended the regulations regarding PTSD stressors, no longer requiring additional confirmation of fear of hostile military or terrorist activity.  This change in regulation directly affected the Veteran's claim for PTSD and the stressors he reported.  Further, in July 2011 and May 2014, the Veteran underwent new VA examinations to evaluate his claim of PTSD.  This evidence is new because it was not received before nor considered in the May 2009 rating decision.  Additionally, it is material because it contributes to a more complete picture of the circumstances surrounding the origin and effects of the Veteran's PTSD.  

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  To that extent only, the claim is granted.  The actual merits of the claim for service connection for PTSD are discussed below.  

Headache Disorder

In June 1970, the Veteran filed a claim for VA benefits for multiple conditions that included head pain.  In October 1970, the St. Louis RO issued a rating decision denying the Veteran claim because he did not have a current headache disability.  The RO considered the Veteran's service treatment records, private treatment records, and a VA examination performed August 1970.  In March 1971, the Veteran filed a NOD.  In June 1971, the RO issued another rating decision confirming the denial.  The RO considered additional treatment records and a VA examination conducted in April 1971.  The Veteran filed a NOD in June 1971.  In September 1971 a SOC was issued.  The Veteran did not appeal the decision and new and material evidence was not received within the one-year appeal period.  He also did not assert that there was clear and unmistakable error in the decision.  Therefore the decision became final.  38 U.S.C. § 4005(c); (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971).

In September 2010, the Veteran requested that his headache disability claim be reopened.  In August 2011, the RO denied reopening the headache disability claim because there was not new and material evidence.  The Veteran filed a NOD in September 2011.  In May 2014, a SOC was issued.  The RO reopened the claim citing new treatment records indicating the Veteran's headaches may be due to allergic rhinitis or sinus congestion.  The claim for service connection was denied, however, because the evidence of record did not indicate a current headache disability. The Veteran perfected an appeal in June 2014. 

Since the October 1970 rating decision, the Veteran has provided additional treatment records that include treatment from the St. Louis VAMC that were not previously considered.  Additionally, in May 2014, the Veteran underwent a new VA examination to evaluate his claim of a headache disability.  This evidence is new because it was not received before nor considered in the April 1971 rating decision.  Additionally, it is material because it contributes to a more complete picture of the circumstances surrounding the origin and effects of the Veteran's headache disability.  

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for a headache disability is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  To that extent only, the claim is granted.  The actual merits of the claim for service connection for a headache disability are discussed below.  

Service Connection

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 4.125 (2015), if the diagnosis of a mental disorder does not conform to the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM) or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2015).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2015); see also, 38 U.S.C.A. § 1154(b) (West 2014).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3) (2015).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran. See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

PTSD

The Veteran claims service connection for PTSD.  Specifically he attributes his claimed PTSD to incidents that occurred while he service in Vietnam.  The Veteran has reported stressors that include fear of hostile military activity.  However, the most probative evidence of record indicates the Veteran does not have a current diagnosis of PTSD sufficient for VA compensation purposes. 

With respect the first element of service connection, the record shows that the Veteran does not have a current diagnosis of PTSD.  The Veteran was afforded VA medical examinations in July 2011 and May 2014 to assess the current nature and etiology of the claimed PTSD.  Both examiners concluded that the Veteran did not meet the criteria for a PTSD diagnosis found in the DSM.  Specifically, the Veteran did not display symptoms associated with B, C, D, or E criteria for diagnosis in the DSM IV or DSM V.  Without a diagnosis that conforms to the DSM, VA will not find the disability of PTSD is present. 

The Veteran did submit treatment records from the St. Louis VAMC that indicated a diagnosis of PTSD in February 2008.  Treatment records also indicate that he attends group therapy for PTSD.  These records are not as well supported by the evidence of record as the VA examination in July 2011 and May 2014.  The February 2008 diagnosis does not contain a supportive reasoning or list of symptoms that were associated with the diagnosis.  The VA examiners provided a detailed analysis of symptoms and compared them to the DSM criteria for a PTSD diagnosis.  The VA examinations are also more recent and the VA examiners had an opportunity to review additional records not available in February 2008.  Therefore the VA examinations are afforded more probative value than the February 2008 diagnosis.  

Evidence of group therapy for PTSD only indicated that there was a diagnosis of PTSD.  As discussed above, the diagnosis in the treatment records does not indicate that it conforms with the DSM, whereas the two VA examiners indicated the Veteran's condition is not consistent with the DSM.  Therefore, the evidence of treatment for PTSD has no more probative weight than the February 2008 diagnosis.  Thus, the preponderance of the evidence shows the Veteran does not have a PTSD diagnosis that is sufficient for VA compensation purpose.  

Moreover, even if the diagnosis of PTSD found in the February 2008VA treatment records did conform to the DSM, the diagnosis alone is not sufficient to establish service connection for PTSD.  38 C.F.R. § 3.304(f) requires not only a diagnosis, but also credible supporting evidence that the claimed in-service stressor actually occurred and a link between the current symptomatology and the claimed in-service stressor.  In this case, the Veteran's stressor is related to his fear of hostile military activity, as opposed to engaging in combat with the enemy.  Specifically, the Veteran related to the May 2014 examiner that he feared for his life because of rocket attacks near his location while stationed in Vietnam.  Stressors that are based on fear of hostile military activity require a VA psychiatrist or psychologist to confirm the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2015).  The February 2008 diagnosis of PTSD does not have such a statement to confirm the Veteran's stressor was adequate to support the diagnosis.  

The Board does note that the May 2014 VA examiner noted that the Veteran's stressor is adequate to support a diagnosis of PTSD.  However, the May 2014 VA examiner does not conclude that the Veteran's symptoms are related to the stressor.  The examiner's conclusion that the Veteran's does not have the symptoms that would support a diagnosis of PTSD foreclosed the possibility of such a conclusion.  There cannot be a link between the stressor and symptoms that are not present.  Therefore, even accounting for the February 2008 diagnosis and the May 2014 examiner's discussion of the stressor, the record does not support a finding of service connection for PTSD.

Given that the most probative evidence weighs against finding that the Veteran has a diagnosis of PTSD, and that there the record does not establish a link between the Veteran's stressor and a diagnosis of PTSD, the claim for service connection fails.  38 C.F.R. § 3.304(f) (2015).  

Nightmare Disorder

Although the Veteran's symptoms did not meet the DSM requirements for a PTSD diagnosis, the Veteran's symptoms did support a diagnosis of nightmare disorder.  

With regard to the first element of service connection, the evidence of record supports the current disability of nightmare disorder.  The Veteran has consistently reported chronic nightmares in relation to his claim to PTSD that have resulted in sleep loss.  After reviewing the Veteran's claims file and conducting an in-person examination, the May 2014 VA examiner diagnosed the Veteran's symptoms as nightmare disorder.  The consistency of the Veteran's reported symptoms and the VA examiner's expertise weigh in favor of establishing the current disability of nightmare disorder.  

With regard to the second element of service connection.  The Veteran's personnel record confirms the Veteran served in Vietnam during the Vietnam conflict.  He reported to VA examiners in July 2011 and May 2014 that he had fear of hostile military activities.  The Board finds the Veteran's statements credible. 

With regard to the third element of service connection, the weight of the evidence supports a positive nexus between the Veteran's current nightmare disorder and his service in Vietnam.  The Veteran reported recurrent nightmares that involve seeing dead people in an area that looks like Vietnam.  In May 2014, the VA examiner opined that given the content of the Veteran's nightmare, the onset in service, and the denial of chronic nightmares prior to military service, the Veteran's nightmare disorder was at least as likely as not related to or caused by active military service.  The examiner did note that the Veteran's stress does not match his nightmares, but that did not alter his opinion.  Given the examiner's expertise, his supportive rationale, and full consideration of the evidence, the examiner's opinion is given substantial weight.  

Giving the Veteran the benefit of the doubt, the weight of the evidence supports a finding that the Veteran's current nightmare disorder is related to his active duty service. 

Depressive Disorder

Although the Veteran did not specifically claim entitlement to service connection for depressive disorder, his claim has been interpreted to include this claim based on the medical evidence of record and his claim of PTSD.  

Unlike the claim for service connection for PTSD, the evidence of record clearly indicated the Veteran has the current disability of depressive disorder.  February 2008 VA treatment records contain a diagnosis of depressive disorder and February 2009 treatment records indicate that the Veteran was receiving treatment for a mood disorder.  Upon examination in May 2014, the VA examiner diagnosed the Veteran with depressive disorder.  Given the consistency of the evidence that the Veteran has depressive disorder, the Board finds the first element of service connection is met with regard to that claim. 

With respect to the second element of service connection, the Veteran has not related his depression to his active duty service.  As noted above, this claim grew from his claim for service connection for PTSD.  Therefore, it can be inferred that the same in-service events the Veteran related to his PTSD, his stressors, are related to the claim for depression.  However, it is not necessary to come to a finding on the presence of an in-service incurrence or injury related to the Veteran's depressive disorder, because the third element of service connection is not met. 

The third element, a nexus between an in-service event and the current disability, is not met.  The Veteran's reports of depressive symptoms only date back to post-service events.  The Veteran attributed dropping out of college to depressive symptoms.  However, as the May 2014 VA examiner discussed in his opinion, the Veteran related that episode to the loss of a relationship.  There is a long gap in time where the Veteran does not report and the record does not indicate depressive symptoms.  The VA examiner noted this gap and opined that the Veteran's current depressive disorder is less likely than not related to military service.  The VA examiner's opinion is consistent with the Veteran's subjective reports of depressive symptoms and the medical evidence of record.  Additionally, the examiner has expertise in this area of medicine.  Therefore, the Board affords the VA examiner's opinion substantial weight, and finds that the weight of the evidence is against finding a nexus between the Veteran's active service and current disability of depressive disorder.

The examiner also opined that the depressive disorder is less likely than not related to the Veteran's service-connected nightmare disorder.  The examiner noted that the onset of the nightmare disorder significantly predated the Veteran's depressive disorder.  The examiner also noted that the symptoms of associated with the nightmare disorder, including sleep loss, did not exacerbate the Veteran's depressive disorder.  The examiner acknowledged that such an exacerbation is possible, but reasoned that the long stretches of time where no depressive symptomology was present despite the presence of nightmare disorder symptoms indicated a lack of a causal link between the two conditions.  The examiner is again afforded substantial weight with regard to this opinion because of the examiner's expertise in the field and the consistency of his rationale with the record.  Therefore, the weight of the evidence is against finding nexus between the Veteran's service-connected nightmare disorder and current depressive disorder. 

Given that the most probative evidence weighs against finding that the Veteran's depressive disorder is causally related to his active service, the third element of establishing service connection for depressive disorder is not satisfied, and the claim fails on this basis.  38 C.F.R. § 3.304(f) (2015).





Headache Disability

The Veteran claims service connection for a headache disability.  He reports that he experiences occasional headaches and relates them as dating back to his active service.  

With respect to the first element of service connection, the evidence of record does not establish a current headache disability.  The Veteran's treatment records do not contain a diagnosis of a headache disorder.  The Veteran does report occasional headaches, and he is competent to do so.  The May 2014 VA examiner considered the Veteran's reports when determining that the Veteran's occasional headaches did not support a diagnosis of a headache disorder.  The examiner's opinion is given substantial weight because of his expertise and the consistency of his opinion with the evidence of record.  

The Veteran contends in his appeal brief that VA failed to consider the Veteran's headaches as secondary to his neck disability.  This argument relates to the second and third elements of service connection.  Because the weight of the evidence is against finding a current disability, a discussion of the second and third elements, including the alternative theory of service connection secondary to a neck disability is unnecessary.  

Given that the most probative evidence weighs against finding that the Veteran has a diagnosis of a headache disorder, the first element of establishing service connection for a headache disability is not satisfied, and the claim fails on this basis.  38 C.F.R. § 3.304(f) (2015).

	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for PTSD is warranted. 

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a headache disability is warranted. 

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for nightmare disorder is granted subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for depressive disorder is denied. 

Entitlement to service connection for a headache disorder is denied. 


REMAND

With regard to the Veteran's claim for entitlement to service connection for glaucoma, he has not been afforded a VA examination. VA is required to provide the claimant a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). The third element establishes a low threshold.  Id. at 83.

In this case, the Veteran's treatment records from the St. Louis VAMC indicate that he has a current diagnosis of glaucoma.  The Veteran was stationed in Vietnam during the Vietnam conflict, so exposure to toxic herbicides is presumed.  The Veteran's service treatment records do not indicate whether he was treated with chloroquine primaquine, but given his service in Vietnam it is highly likely he received some form of anti-malarial treatment.  He has alleged that his glaucoma is related to either his exposure to toxic herbicides or treatment with chloroquine primaquine in his August 2011 claim and his September 2011 notice of disagreement.  Without a medical opinion as to whether the Veteran's toxic herbicide or anti-malarial treatment are related to his currently diagnosed glaucoma, the Board cannot make an informed decision regarding the service connection claim.  Therefore, the claim must be remanded to afford the Veteran a VA examination to determine the etiology of his glaucoma. 

With regard to the claim for service connection for a psychotic disorder, the Board finds VA has not satisfied its duty to assist.  Specifically the July 2011 VA examiner's opinion with regard to a nexus between the Veteran's psychotic disorder and military service is incomplete.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the July 2011 examiner opined that the Veteran's psychotic disorder was less likely than not related to his active duty service.  The examiner, however, did not support this conclusion with an adequate rationale.  The examiner noted a long treatment history and a possible diagnosis of schizophrenia dating back to 1980, but he does not provide reasoning for why those facts make it less likely than not that his psychotic disorder is related to the Veteran's active duty service.  Without a supportive rationale, the opinion is incomplete and the Board lacks adequate information to make a determination on the issue of service connection for a psychotic disorder. 

Similarly, with regard to the Veteran's claim for a rating in excess of 10 percent for degenerative disc disease and degenerative osteoarthritis of the cervical spine with right shoulder/chronic trapezius pain, VA has not satisfied its duty assist.  The VA examination provided to the Veteran is incomplete because it did not evaluate whether there was any functional loss due to shoulder pain.  The July 2011 examination notes upper trapezius pain and measured the range of motion of the Veteran's cervical spine, but it did not contain any testing related to the Veteran's shoulder.  As the Veteran has requested an increase to his current rating related to, in part, right shoulder pain, the examination should have examined the Veteran for functional loss due to his shoulder pain.  As it did not, the Board lacks adequate information on which to base a decision.  Therefore the issue must be remanded. 
Accordingly, the case is REMANDED for the following action:

1. 	Schedule the Veteran for a VA examination by an appropriate examiner to determine the current nature and etiology of his glaucoma. The examiner is requested to review the claims folder, to include this remand.  Any indicated tests or studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis. Based on the review of the Veteran's claims file and physical examination of the Veteran, the examiner is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's glaucoma is caused by or related to service, to include the Veteran's exposure to toxic herbicides and treatment with chlorquine primaquine.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

	The rationale for any opinion expressed must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.	Forward the Veteran's claims folder, including a copy of this remand, to the examiner who conducted the July 2011 VA examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

	Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's psychotic disorder, to include schizophrenia, is due to or caused by a disease or injury during the Veteran's active duty service.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

	The rationale for any opinion expressed must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.	Schedule the Veteran for a VA examination by an appropriate examiner to determine the current nature of his degenerative disc disease and degenerative osteoarthritis of the cervical spine with right shoulder/chronic trapezius pain.  The examiner is requested to review the claims folder, to include this remand.  Any indicated tests or studies must be accomplished, to include range of motion testing of the right shoulder.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

	The rationale for any opinion expressed must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.	Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


